A bill of exceptions recited the trial of a trover suit, the finding of a verdict for defendant, the making of a motion for new trial and its refusal, followed by exception on the part of plaintiff. The order of the judge contained in the record is that a new trial is granted:Held, that the writ of error must be dismissed. In the absence of any suggestion of error in the record, it will control as to the judgment of the court; and when it shows that the motion was granted, and the case is still pending in the court below, the bill of exceptions filed by the movant is without proper legal foundation."Writ of error dismissed.